Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest a pulse exhaust pipe for a diesel engine, comprising: a first end of the pulse exhaust pipe is communicated with eight cylinders, and a second end of the pulse exhaust pipe is communicated with two superchargers; the pulse exhaust pipe comprising three mutually separated exhaust pipe sections; the respective exhaust pipe sections independently discharge to the superchargers; a first exhaust pipe section of the exhaust pipe sections is communicated with first and second cylinders of the eight cylinders; a second exhaust pipe section of the exhaust pipe sections is communicated with third to sixth cylinders of the eight cylinders; and a third exhaust pipe section of the exhaust pipe sections is communicated with seventh and eighth cylinders of the eight cylinders.  

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, May 20, 2021